1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                     DISTRICT OF NEVADA
17   DEBORAH ZIMMERMAN,                               Case No.: 2:18-cv-00015-APG-NJK
18

19                                                    STIPULATION AND ORDER TO
                    Plaintiffs,
20                                                    EXTEND TIME FOR DEFENDANT
     vs.                                              EXPERIAN INFORMATION
21                                                    SOLUTIONS, INC., TO RESPOND TO
     EXPERIAN INFORMATION SOLUTIONS,                  PLAINTIFF’S MOTION FOR LEAVE TO
22                                                    FILE THIRD AMENDED COMPLAINT
     INC.,
23                                                    [FIRST REQUEST]
                    Defendant.
24          Plaintiff Deborah Zimmerman (“Plaintiff”), and Defendant Experian Information
25   Solutions, Inc., (“Experian”), by and through their counsel of record, have agreed and stipulated
26
     to the following:
27
     STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT EXPERIAN INFORMATION
28   SOLUTIONS, INC., TO RESPOND TO PLAINTIFF’S MOTION FOR LEAVE TO FILE THIRD AMENDED
     COMPLAINT [FIRST REQUEST] - 1
             1.     On November 21, 2018, Plaintiff filed a Motion for Leave to File Third Amended
1
     Complaint [ECF Dkt. 82].
2
             2.     On November 21, 2018, Plaintiff filed a Declaration in Support of Service Method
3

4    stating that plaintiff’s counsel would send an unredacted copy of the sealed material by email in

5    lieu of service of paper copies [ECF Dkt. 85].
6
             3.     Plaintiff inadvertently failed to serve the unredacted copy of her filing on Experian
7
     until November 27, 2018.
8
             4.     As a result, Plaintiff and Experian agree that the deadline for Experian’s response
9

10   to the motion should be fourteen days from the date of service of the unredacted copy—namely,

11   December 12, 2018—to allow Experian sufficient time to respond to the motion. Plaintiff and
12
     Experian therefore request that the Court set the deadline for Experian to respond to Plaintiff’s
13
     Motion For Leave to File Third Amended Complaint on December 12, 2018. This stipulation
14
     is //
15

16
     //
17

18   //

19   //
20
     //
21
     //
22
     //
23

24   //

25   //
26
     //
27
     STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT EXPERIAN INFORMATION
28   SOLUTIONS, INC., TO RESPOND TO PLAINTIFF’S MOTION FOR LEAVE TO FILE THIRD AMENDED
     COMPLAINT [FIRST REQUEST] - 2
1    made in good faith, is not interposed for delay, and is not filed for an improper purpose.
2
            IT IS SO STIPULATED.
3
            Dated November 27, 2018.
4

5     /s/ Miles N. Clark                                 /s/ Jennifer L. Braster
      Matthew I. Knepper, Esq.                           Jennifer L. Braster, Esq.
6
      Nevada Bar No. 12796                               Nevada Bar No. 9982
7     Miles N. Clark, Esq.                               Andrew J. Sharples, Esq.
      Nevada Bar No. 13848                               Nevada Bar No. 12866
8     KNEPPER & CLARK LLC                                NAYLOR & BRASTER
      10040 W. Cheyenne Ave., Suite 170-109              1050 Indigo Drive, Suite 200
9
      Las Vegas, NV 89129                                Las Vegas, NV 89145
10    Email: matthew.knepper@knepperclark.com            Email: jbraster@nblawnv.com
      Email: miles.clark@knepperclark.com                Email: asharples@nblawnv.com
11
      David H. Krieger, Esq.                             Cheryl l. O’Connor, Esq. (Pro Hac Vice)
12
      Nevada Bar No. 9086                                Ryan D. Ball, Esq. (Pro Hac Vice)
13    HAINES & KRIEGER, LLC                              JONES DAY
      8985 S. Eastern Avenue, Suite 350                  3161 Michelson Drive, Suite 800
14    Henderson, Nevada 89123                            Irvine, CA 92612
                                                         Email: coconnor@jonesday.com
15
      Attorneys for Plaintiffs
16                                                       Attorneys for Defendant
                                                         Experian Information Solutions, Inc.
17

18
                                              Zimmerman v. Acctcorp of Southern Nevada, Inc. et al
                                                                         2:18-cv-00015-APG-NJK
19
                               ORDER GRANTING
20    STIPULATION TO EXTEND TIME FOR DEFENDANT EXPERIAN INFORMATION
21
     SOLUTIONS, INC., TO RESPOND TO PLAINTIFF’S MOTION FOR LEAVE TO FILE
                          THIRD AMENDED COMPLAINT
22

23          IT IS SO ORDERED.
24
                                   ________________________________________
25                                 UNITED STATES MAGISTRATE JUDGE
26                                                       Dated: _______________
                                                                November 28, 2018
27
     STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT EXPERIAN INFORMATION
28   SOLUTIONS, INC., TO RESPOND TO PLAINTIFF’S MOTION FOR LEAVE TO FILE THIRD AMENDED
     COMPLAINT [FIRST REQUEST] - 3
